IN THE SUPREME COURT OF THE STATE OF DELAWARE

 LORETTA JACKSON,          §
                           §
     Plaintiff Below,      §                No. 427, 2017
     Appellant,            §
                           §                Court Below—Superior Court
     v.                    §                of the State of Delaware
                           §
 DELAWARE OFFICE OF ANIMAL §                C.A. No. N16C-11-005
 WELFARE and JOSEPH BARLA, §
                           §
     Defendants Below,     §
     Appellees.            §

                          Submitted: January 16, 2018
                          Decided:   January 22, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                      ORDER

      This 22nd day of January 2018, upon consideration of the notice to show cause

and the appellant’s response, it appears to the Court that:

      (1)    The appellant, Loretta Jackson, filed this appeal from a Superior Court

order, dated September 14, 2017, dismissing her complaint. On November 8, 2017,

after the Prothonotary informed the Court that Jackson had failed to pay the Superior

Court preparation fee, the Senior Court Clerk advised Jackson, by letter, to pay the

fee by November 27, 2017. The Senior Court Clerk also warned Jackson that a

notice to show cause why the appeal should not be dismissed would issue if the fee

was not paid by November 27, 2017.
          (2)     On November 27, 2017, the Prothonotary informed the Court that the

preparation fee remained unpaid. The Senior Court Clerk issued a notice directing

Jackson to show cause why the appeal should not be dismissed for her failure to pay

the Superior Court preparation fee. On December 12, 2017, Jackson was granted an

extension until January 15, 2018 to respond to the notice to show cause.

          (3)     Jackson filed her response to the notice to show cause on January 16,

2018. In her untimely response, Jackson argues the merits of her appeal, but does

not address or explain her failure to pay the Superior Court preparation fee. Under

Supreme Court Rule 9(aa), “[e]very appellant is required to pay the record

preparation and transmittal fee within the time limit imposed by the trial court unless

the trial court waives its fee....”1 If the appellant fails to pay the record preparation

fee, this Court may dismiss the appeal.2 The appellant failed to pay the fee and the

Superior Court did not waive the fee. The Court cannot proceed without the record

on appeal.

          NOW, THEREFORE, IT IS ORDERED that the appeal is DISMISSED under

Supreme Court Rules 9(aa) and 29(b).


                                           BY THE COURT:

                                           /s/ Gary F. Traynor
                                           Justice

1
    Supr. Ct. R. 9(aa).
2
    Id.
                                             2